Citation Nr: 0210722	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-34 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and P.G.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board and was remanded to 
the RO in December 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The claimant did not serve in combat and a verified 
service stressor productive of PTSD is not shown by the 
evidence of record.

3.  The claimant is not credible in his evidentiary 
assertions as to alleged stressor events inservice.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

1) Veterans Claims Assistance Act 

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the July 1996 Statement of the Case (SOC), April 
1998 and June 2002 Supplemental Statements of the Case 
(SSOC), and the Board's December 1999 remand, the veteran was 
provided notice of the information, medical evidence or lay 
evidence necessary to substantiate the claim on appeal.  The 
SOC and subsequent SSOC also notified the veteran of the 
pertinent laws and regulations, as well as his due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, private and 
VA treatment records, reports of VA examinations, and copies 
of deck logs and command histories from the U.S.S. 
Bainbridge.  The RO completed the detailed development 
ordered in the Board's December 1999 remand to the extent 
possible.  The veteran has not identified any outstanding 
evidence that would support of his claim.  In addition, the 
Board notes that in a statement received in July 2002 the 
veteran requested that his appeal be sent to the Board 
without waiting for the 60-day period to expire.  

The Board further observes that the notice provided the 
veteran concerning the evidence necessary to support his 
claim in the July 1996 SOC, the April 1998 and June 2002 
SSOCs, and the Board's December 1999 remand, also advised him 
of the evidence or information that VA would obtain and the 
evidence or information he needed to submit.  Specifically, 
the Board's December 1999 remand advised the veteran that he 
had failed to provide specifics that would permit 
verification of a number of events.  The Board further 
pointed out the status of the record with regard to verifying 
each of the events claimed as a stressors then of record and 
the deficiencies then demonstrated by the record.  The Board 
additionally advised the claimant that the then existing 
record provided substantial challenges to his crediblity and 
that crediblity was a crucial element in a claim for service 
connection for PTSD due to the subjective nature of many 
symptoms.

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

2)  General Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In the instant case, the Board notes that the veteran filed 
his claim for service connection for PTSD in April 1995.  
Thus, given the fact that this case is currently pending 
before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the veteran's claim of entitlement to service connection for 
PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra.

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
Where combat is verified, the veteran's credible or 
"satisfactory," lay testimony regarding claimed stressors 
must be accepted as conclusive of their actual occurrence if 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  West, Zarycki, 
and Doran cited a provision of the VA MANUAL 21-1 which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part,... "[C]orroborating evidence of a stressor is 
not restricted to service records, but may be obtained from 
other sources."  Since the October 1995 revision of the VA 
MANUAL 21-1, the Court has held that the requirements in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor."  See Moreau, 9 Vet. App. at 395; Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 64 Fed. 
Reg. 32,807 (codified at 38 C.F.R. § 3.304(f) (effective 
March 7, 1997)).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen , 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appear to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board 's 
determination that the old regulations are more favorable to 
the veteran and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied to the 
veteran's claim for service connection for PTSD.

While several physicians have diagnosed the veteran with 
PTSD, the question of whether he was exposed to a stressor in 
service is a factual determination.  As the Court has held:

Just because a physician or other health 
professional accepted appellant's 
description of his Vietnam experiences as 
credible and diagnosed appellant as 
suffering from PTSD does not mean the 
Board was required to grant service 
connection for PTSD.

Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).  

3)  Credibility

The Board finds that the appellant's crediblity with respect 
to the claim on appeal is a determinative question.   It is 
the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, No. 00-7023 (Fed. Cir. 
Oct. 13, 2000).  As the United States Court of Appeals for 
the Federal Circuit has commented, there is a considerable 
body of law imposing a duty on the Board to analyze the 
crediblity and probative value of evidence sua sponte, when 
making its factual findings.  Further, the Board has the 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).
 
Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The term "credibility" is generally 
used to refer to the assessment of oral testimony.  See, 
e.g., Anderson v. Bessemer City, 470 U.S. 564, 575, 84 L. Ed. 
2d 518, 105 S. Ct. 1504 (1985) ("only the trial judge can be 
aware of the variations in demeanor and tone of voice that 
bear so heavily on the listener's understanding of and belief 
in what is said"); NLRB v. Walton Manufacturing Co., 369 U.S. 
404, 408, 7 L. Ed. 2d 829, 82 S. Ct. 853 (1962) (trier of 
fact "sees the witnesses and hears them testify, while the 
[NLRB] and the reviewing court look only at cold records"); 
Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 
1985) (trier of fact has opportunity to observe "demeanor" of 
witness in determining credibility).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written 
statements).  Although credibility is often defined as 
determined by the demeanor of a witness, a document may also 
be credible evidence.  See, e.g., Fasolino Foods v. Banca 
Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

Burns v. Department of Health & Human Servs., 1992 U.S. Cl. 
Ct. LEXIS 528.   The special master was found to have 
followed the Federal Circuit's instruction in Cucuras v. 
Department of Health & Human Resources, 993 F.2d 1525, 1528 
(Fed. Cir. 1993): 
  
Moreover the Supreme Court counsels that oral 
testimony in conflict with contemporaneous 
documentary evidence deserves little weight.  
United States v. Unites States Gypsum Co., 
333 U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 
525 (1947).  This court's predecessor adopted 
the same principle.  Montgomery Coca Cola 
Bottling Co. v. United States, 222 Ct. Cl. 
356, 615 F.2d 1318, 1328 (Ct. Cl. 1980).

As the trier of fact, the Board further finds that the 
following jury instructions provide instructive guidelines in 
assessment of credibility.   In Clark v. United States, 391 
F.2d 57, 60 (8th Cir.), cert. denied, 393 U.S. 873 (1968), 
the court held that the following instruction given by the 
trial court correctly set out the factors to be considered by 
the jury in determining the credibility of the witnesses:
 
You are instructed that you are the sole 
judges of the credibility of the witnesses 
and of the weight and value to be given to 
their testimony.  In determining such 
credibility and weight you will take into 
consideration the character of the witness, 
his or her demeanor on the stand, his or her 
interest, if any, in the result of the trial, 
his or her relation to or feeling toward the 
parties to the trial, the probability or 
improbability of his or her statements as 
well as all the other facts and circumstances 
given in evidence. 
391 F.2d at 60.  In United States v. Merrival, 600 F.2d 717, 
719 (8th Cir. 1979), the court held that the following 
general credibility instruction provided protection for the 
accused in a criminal matter: 
You, as jurors, are the sole judges of the 
truthfulness of the witnesses and the weight 
their testimony deserves. 
You should carefully study all the testimony 
given, the circumstances under which each 
witness has testified, and every matter in 
evidence which tends to show whether a 
witness is worthy of belief.  Consider each 
witness' ability to observe the matters as to 
which he or she has testified and whether 
each witness is either supported or 
contradicted by other evidence in the case. 
600 F.2d at 720 n.2. 
The general credibility instruction given in United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975) is more 
expansive: 
The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness who 
has testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  
The instruction in the text is basically a paraphrase of 
Ninth Circuit Criminal Instruction 3.07 and 3 Edward J. 
Devitt, et al., FEDERAL JURY PRACTICE AND INSTRUCTIONS: Civil 
§ 73.01 (4th ed. 1987), as approved in United States v. 
Hastings, 577 F.2d 38, 42 (8th Cir. 1978).

The Board finds these guidelines persuasive.  In finding 
these persuasive, the Board is not concluding or implying 
that a claim for benefits under title 38 United States Code 
is in any manner similar to an adversarial hearing, much less 
a criminal prosecution.  Rather, the Board finds them useful 
because they are provided in the stringent context of 
defending the rights of an accused party where liberty or 
even life, not merely monetary benefits, may be at stake.  In 
other words, they are taken as a high hurdle that must be 
overcome to find the claimant's crediblity in question.

Analysis

The Board notes that the service records do not establish 
that the veteran engaged in combat, nor has he been awarded a 
combat citation.  While his service records indicate that he 
may have served in a combat zone, service in a 'combat zone' 
does not, in and of itself, constitute a sufficient stressor 
to support a diagnosis of PTSD.  Zarycki at 101.

The current record demonstrates not only that the claimant's 
evidentiary assertions about key events claimed as 
"stressors" are not uncorroborated but also that they are 
refuted by service records.  Thus, the record shows he has 
presented false evidentiary assertions in his claim for 
compensation benefits.  In this regard, the Board must note 
that the veteran has not been clear or consistent regarding 
his alleged "stressors" during service.  At the hearing 
held before the undersigned in January 1999, the veteran 
focussed on one stressor alone.  This stressor was reported 
to be duty when his ship, the U.S.S. Bainbridge (DLG(N)-25), 
was escorting an aircraft carrier, and he was detailed to 
recover body parts of aircrew from the Gulf of Tonkin.  He 
specifically referred to recovery of a decapitated head in a 
helmet.  He testified that deck logs reflected that pilots 
were recovered from the water, and maintained that these 
entries supported his account that he recovered body parts 
from these pilots.  

The entries in the deck logs do not refer to recovery of 
remains.  Moreover, in an effort to determine whether there 
was available at the Board immediate collateral evidence to 
support the veteran's account by at least confirming the 
deaths of aircrew on relevant dates, the Board obtained and 
attached to the record evidence from Rene J. Francillon, 
Tonkin Gulf Yacht Club (Annapolis: Naval Institute Press 
1988).  This source lists all the aviators lost from the 
Enterprise, Kitty Hawk and Bon Homme Richard, during the 
period December 1965 to March 1966.  These were the aircraft 
carriers mentioned in the Bainbridge's deck log for this 
period.  A comparison of these entries itemizing the dates of 
deaths with the deck log provides no support for the account 
that the recovery of personnel from the water listed in the 
deck log actually included the recovery of remains of 
aviators.  The Board advised the veteran of this evidence at 
the time of the remand.  In sum, the Board must point out 
that the veteran's emphasis on the recovery of remains as the 
key event leading to PTSD is not merely unconfirmed by the 
current record, but it is refuted by the service department 
and other highly credible evidence.  In other words, the 
account simply is not true.  Under the law, even a veteran 
who secures the status of one who "engaged in combat with the 
enemy," must still provide testimony that is "satisfactory," 
e.g., credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Thus, at this 
time, the account of recovering remains is not 
"satisfactory," and is not credible, and "consistent with the 
circumstances, conditions, or hardships of such service," as 
established by the evidence.  Under the standard articulated 
in Phillips, supra., where the evidentiary assertions of a 
witness as to a material matter--in this case the allegation 
about participating in the recovery of remains of airmen--is 
demonstrated to be false, the fact finder may reject all of 
the testimony proffered by the witness.  The Board finds this 
alone would support the denial of the claim, but there are 
additional aspects of the case that support the denial.  

At the hearing, the veteran stated that on December 2, 1965, 
his ship went to general quarters and fired missiles at 
aircraft targets.  He also referred to firing 50 caliber 
machine guns at enemy "swift boats".  (Transcript at pp. 11-
12).  The deck log of the Bainbridge does not confirm these 
events, and the other entry in the service administrative 
records is nonspecific.  He additionally reported that after 
training in "guerilla" warfare operations, he was assigned to 
patrol boats in Vietnam in early 1965, prior to his duty 
aboard the Bainbridge off Vietnam.  (T. pp. 14-16).  This 
account is also not supported.  In fact, the service 
administrative records show the only credited service in or 
off Vietnam was during the time he was aboard the Bainbridge.

The veteran has noted other alleged combat situations in 
service.  However, none of these alleged stressful situations 
has been verified and the veteran himself has not provided a 
consistent story regarding these events.  For example, in a 
self-report questionnaire received in June 1995, the veteran 
indicates that he unintentionally killed civilian personnel, 
and that he had a close or best friend killed while in his 
presence during service.  In a November 1995 statement, the 
veteran identified his friends killed as " D. 
Rauschenberg," "R. Jenkins" and "J. Amate".  The veteran 
later testified that D. Rauschenberg, a childhood friend, was 
not killed aboard his ship, but was in Vietnam.  In support, 
he submitted an excerpt from the names listed on the Vietnam 
Memorial where he underlined the name of "D. Rauschenberg", 
PFC, USMC, who was killed September 3, 1966.  The evidence, 
however, does not show that the veteran was ever credited 
with any time off the Bainbridge while in Vietnam.  As such, 
he would not have been in a position to witness his friend's 
death as alleged.  The claimant also stated that he was not 
allowed to return home when his father passed away.  There is 
no verification of these events.  Further, in his testimony 
before the undersigned, the veteran made no reference to 
these alleged stressors.  

The veteran also reported on the June 1995 questionnaire that 
he was in direct fire while engaged in "aerial support 
operations."  In this regard, the Board notes that this 
reference to "aerial support operations" apparently was 
intended to pertain to circumstances in which the veteran was 
himself performing flying duty.  The Board has considered the 
possibility that the veteran found this entry ambiguous and 
interpreted it to encompass the circumstances he describes 
when his ship reportedly fired missiles and engaged "swift 
boats" with 50 caliber fire in December 1965, while escorting 
an aircraft carrier presumably engaged in "aerial support 
activities."  Assuming this was the case, as noted above, 
this episode is not confirmed.  The account that enemy "swift 
boats" conducted an attack on a carrier task force is 
facially difficult to credit and the Board finds it 
impossible to believe that if such a dramatic episode took 
place, the records from the Bainbridge would have neglected 
to mention it.

In correspondence to a congressional liaison, the veteran 
indicated that the dates December 11, 1965, December 25, 
1966, and January 14, 1966, were significant.  Copies of deck 
logs from the Bainbridge covering the period from December 1, 
1965 to March 31, 1966 show that on December 10, 1965, a 
floating object was noted in the water.  On December 11, 
1965, search and rescue material was turned over.  An entry 
on December 25, 1965, noted that a seaman suffered a 1/2 inch 
laceration to the right forefinger.  On January 14, 1966, it 
was indicated that a helicopter from the U.S.S. Enterprise 
rescued a pilot from a downed aircraft.  The Bainbridge 
picked up the pilot's equipment.  In sum, the deck logs from 
the Bainbridge do not confirm the stressful incidents as 
described by the veteran.  

The Board notes a request was made of the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), to verify the 
veteran's stressors; and by an April 2001 letter, the 
USASCRUR responded that deck logs from the Bainbridge showed 
that on February 26, 1966, a radarman disappeared while scuba 
diving off the Grande Island, Subic Bay, The Philippines.  
The body was recovered the next day by the search team.  The 
USASCRUR also provided a copy of the 1965-7 command histories 
submitted by the Bainbridge.  The history reveals that the 
Bainbridge did participate in assisting to rescue downed 
pilots from the U.S.S. Enterprise; however, there is no 
indication of recovery of human remains.  

Based upon a review of the evidence of record, the Board 
finds that the events claimed by the veteran to be stressors 
are, at best, uncorroborated.  As such, there is no credible 
supporting evidence to verify the existence of any inservice 
stressor.  In this regard, the Board notes that the veteran's 
statements as to the occurrence of stressful events during 
his period of service in Vietnam, when taken alone, are not 
sufficient to establish the occurrence of such events.  
Moreover, the record as it now stands clearly demonstrates 
that the claim of participating in recovery of human remains 
and the claim of other combat duties in Vietnam prior to 
assignment to the Bainbridge is false.  These false 
allegations in a claim for compensation benefits completely 
undermine the credibility of the veteran with regard to his 
claim for service connection for PTSD.  As the Board noted at 
the time of the remand, the crediblity of claimant is crucial 
not only as to the events alleged as "stressors" but also 
as to the other subjective symptoms required to support a 
diagnosis of PTSD.  Once it is clear that a claimant's 
evidentiary assertions are not credible, no probative weight 
can be assigned to the opinion of medical providers since 
they can neither substantiate alleged remote "stressor" 
events (or the claimant's alleged reaction to alleged remote 
"stressor" events), nor can a medical provider substantiate 
the presence of current subjective symptoms related to 
alleged remote "stressor" events.  It is clear that there 
is no need for any further medical examination or opinion in 
order to decide the claim for service connection for PTSD 
since such medical evidence can not offer any prospect of 
substantiating the claim.  Therefore, the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.304(f).



ORDER

Entitlement to service connection for PTSD is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

